Exhibit 10(e)(10)
















--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT entered into on March 7, 2012, by and between COVER-ALL
TECHNOLOGIES INC., a Delaware corporation (the “Company ”), having its principal
office at 55 Lane Road, Fairfield, New Jersey 07004, and MANISH D. SHAH,
currently residing at 7 Todd Street, Hillsborough, New Jersey 08844 (the
“Executive”).

W I T N E S S E T H :

WHEREAS, the Company and the Executive wish to set forth in this Agreement the
terms and conditions under which the Executive will continue to be employed by
the Company, as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1.  

Employment.  The Company, effective as of March 1, 2012, hereby agrees to
continue to employ the Executive as President of the Company, and the Executive
hereby accepts such employment, all upon and subject to the terms and conditions
hereinafter set forth.

2.  

Term.

(a)

The term of employment under this Agreement shall commence as of March 1, 2012
(the “Effective Date”) and shall continue in full force and effect until
February 28, 2015 (the “Employment Term”), subject to earlier termination as
provided in Section 2(b) hereof.

(b)

Notwithstanding the foregoing, each of the Executive and the Company may, at
their respective option, terminate the Executive’s employment hereunder at any
time, with or without reason or cause, upon written notice to the other party.

3.  

Duties. 

(a)  

The Executive will render his services to the Company as President, reporting
directly to the Chief Executive Officer, and shall perform such duties and
services of such office or position.  In addition, the Executive will hold such
other offices and directorships in the Company or any parent or subsidiary of
the Company to which, from time to time, he may be reasonably appointed or
elected.

(b)  

Except as otherwise provided herein and except for illness, permitted vacation
periods and permitted leaves of absence consistent with the past practice of the
Company or as otherwise approved by the Board, the Executive agrees that during
the term of his employment hereunder, he shall devote all of his full working
time and attention, and give his best effort, skill and abilities, exclusively
to the business and interests of the Company.

4.  

Compensation; Benefits.  




--------------------------------------------------------------------------------




(a)  

Salary.  In consideration of the services to be rendered by the Executive
hereunder, including, without limitation, any services rendered by him as an
officer or director of the Company or any parent, subsidiary or affiliate of the
Company, the Company agrees to pay to the Executive, and the Executive agrees to
accept as compensation, an annual salary (the “Base Salary”) of $300,000,
payable in equal bi-weekly installments in accordance with the Company’s normal
payroll policies.  The Executive’s Base Salary shall be subject to all
applicable withholding and other taxes.

(b)  

Bonus.  In addition to the payment of the Base Salary, as provided for
hereunder, the Company shall pay the Executive an annual bonus based upon the
financial performance of the Company (the “Performance Bonus”) in an amount
equal to the product of (x) the Performance Factor (as defined herein)
multiplied by (y) the Executive’s Base Salary as in effect at that time
multiplied by (z) 0.75; provided, however , that the Performance Bonus shall be
paid only to the extent sufficient amounts exist in the Performance Pool (as
defined in the Cover-All Employee Incentive Plan) in such year.

For the purposes hereof:

“Performance Factor” shall mean the sum of (a) the Growth Factor (as defined
herein) and (b) the Profit Factor (as defined herein).

“Growth Factor ” shall mean the product of (a) the fraction, the numerator of
which shall be the actual revenues of the Company less the Revenues Hurdle (as
defined herein) for such year, and the denominator of which shall be the
Targeted Revenues (as defined herein) less the Revenues Hurdle for such year,
and (b) the Growth Weight (as defined herein).

“Profit Factor ” shall mean the product of (a) the fraction, the numerator of
which shall be the actual net income (before taxes and employee bonuses) of the
Company less the Income Hurdle (as defined herein) for such year, and the
denominator of which shall be the Targeted Net Income (as defined herein) less
the Income Hurdle for such year, and (b) the Profits Weight (as defined herein).

“Targeted Revenues” shall have the value set forth on Schedule A hereto.

“Revenues Hurdle ” shall have the value set forth on Schedule A hereto.

“Growth Weight ” shall have the value set forth on Schedule A hereto.

“Targeted Net Income” shall have the value set forth on Schedule A hereto.

“Income Hurdle ” shall have the value set forth on Schedule A hereto.

“Profits Weight ” shall have the value set forth on Schedule A hereto.

For the purposes hereof, each of revenues, net income and Performance Bonus
shall be determined by and set forth in a certificate of the Company’s Chief
Financial Officer, and shall be based upon the books and records of the Company
and calculated in accordance with generally accepted accounting principles
consistently applied.  Such certificate shall be final and




- 2 -




--------------------------------------------------------------------------------




binding on the parties hereto.  The Executive’s Performance Bonus, if any, for
any fiscal year during the Term shall be paid no later than the earlier of (x)
the fifth business day after the date of the filing by the Company with the
Securities and Exchange Commission of its audited financial statements in its
Form 10-K Annual Report for such fiscal year and (y) December 31st of the
calendar year following the fiscal year for which such bonus is computed.  The
specific definitional values reflected on Schedule A hereto to be in effect for
each year of the Employment Term shall be agreed to in writing by the Company
and the Executive no later than January 31st of such year.

(c)  

Equity Interests.  

(i)  

Options.  Upon the date hereof, the Company shall grant the Executive five-year
incentive stock options to purchase 400,000 shares (the “Options”) of the
Company’s common stock, $.01 par value per share (the “Common Stock”), granted
at a price per share equal to the fair market value of such share as of the date
of grant, which will vest (x) as to 136,000 shares on December 31, 2012, or on
such earlier date during that calendar year that the Executive’s employment may
be terminated pursuant to Section 2(b) hereof, (y) as to 132,000 shares on
December 31, 2013, or on such earlier date during that calendar year that the
Executive’s employment may be terminated pursuant to Section 2(b) hereof, and
(z) as to 132,000 shares on December 31, 2014, or on such earlier date during
that calendar year that the Executive’s employment may be terminated pursuant to
Section 2(b) hereof, all in accordance with and subject to the terms and
conditions set forth in the Company’s Amended and Restated 2005 Stock Incentive
Plan and a stock option agreement to be entered into by and between the Company
and the Executive.

(ii)  

Restricted Shares.  Upon the date hereof, the Company shall grant the Executive
125,000 shares of the Company’s Common Stock (the “Restricted Shares ”), which
will vest (x) as to 42,500 shares on December 31, 2012, or on such earlier date
during that calendar year that the Executive’s employment may be terminated
pursuant to Section 2(b) hereof, (y) as to 41,250 shares on December 31, 2013,
or on such earlier date during that calendar year that the Executive’s
employment may be terminated pursuant to Section 2(b) hereof, and (z) as to
41,250 shares on December 31, 2014, or on such earlier date during that calendar
year that the Executive’ s employment may be terminated pursuant to Section 2(b)
hereof, in accordance with and subject to the terms and conditions set forth in
the Company’s Amended and Restated 2005 Stock Incentive Plan and a restricted
stock grant agreement to be entered into by and between the Company and the
Executive.  In connection with the grant of the Restricted Shares, the Executive
shall make an election to include in gross income on the date the restricted
shares are transferred to the Executive (the “Transfer Date”) the value of the
restricted shares on such Transfer Date pursuant to Section 83(b) (the “Section
83(b) Election”) of the Internal Revenue Code of 1986, as amended (the “Code”),
which election shall be made within 30 days of the Transfer Date.  Upon receipt
of evidence from the Executive that the Section 83(b) Election has been timely
made, the Company shall pay on behalf of the Executive to the taxing authorities
as withheld taxes an amount (the “Gross-Up Payment”) equal to his estimated
federal, state and local income and payroll tax obligations (based on
information provided by the Executive in good faith) with respect to (i) the
fair market value of the restricted shares, as of the Transfer Date, and (ii)
the income required to be recognized by the Executive as a result of the payment
by the Company of such obligations, in compliance with applicable law.




- 3 -




--------------------------------------------------------------------------------




If the Executive fails to make the Section 83(b) Election in a timely manner,
the Company shall have no obligation to make any Gross-Up Payment.

(d)  

Benefits.  During the Employment Term, the Executive shall be entitled to the
following benefits:

(i)  

twenty (20) days of annual paid vacation time, in accordance with the Company’s
policies; and

(ii)  

participation, subject to qualification and participation requirements, in
medical, life or other insurance or hospitalization plans and any pension,
profit sharing or other employee benefit plans, presently in effect or hereafter
instituted by the Company and applicable to its officers and executive
employees.

(e)  

Company Car.  During the Employment Term, the Executive shall be entitled to the
use of a new Company automobile of the Executive’s choice for business purposes,
the cost of such automobile shall not exceed $75,000.  In addition, the Company
shall reimburse the Executive, upon the presentation of appropriate receipts,
for all maintenance and repair costs incurred by the Executive in connection
with the use of such automobile.  Upon any termination of the employment of the
Executive for any reason, including upon the expiration of this Agreement, the
Executive shall have the right, exercisable within 10 business days following
the end of the Severance Period (as defined below), to purchase from the Company
the automobile at a price equal to its then-current book value (as on the
Company’s books).

(f)  

Reimbursement of Expenses.  The Executive shall be reimbursed for reasonable and
necessary expenses incurred by the Executive in performing his employment
hereunder, provided such expenses are adequately documented in accordance with
the Companies policies.

5.  

Payments upon Termination and Severance.  If the employment of the Executive is
terminated for any reason, including upon the expiration of this Agreement, the
Company shall have no further obligations to the Executive hereunder after the
date of termination other than the payment or provision, as applicable, to the
Executive of (w) accrued and unpaid Base Salary and accrued and unused vacation
days, through the date of such termination, (x) the pro rata portion of the
bonus payment set forth in Section 4(b) hereof, based upon the number of days
the Executive was employed during the Company’s fiscal year for which such bonus
is computed, to the extent the numerical requirements are actually met for the
fiscal year in question, which shall be payable at the same time such bonus
would have been paid under Section 4(b) hereof, (y) any unreimbursed business
expenses of the Executive that are otherwise reimbursable hereunder, and (z) as
severance, for a period of six months following such termination (the “Severance
Period ”), (i) the Base Salary payable in accordance with the Company’s payroll
policies, and (ii) the benefits set forth in Sections 4(d)(ii) and 4(e) hereof.
 This provision shall not preclude the Executive from claiming or obtaining such
disability benefits to which he may be entitled pursuant to any plan maintained
by the Company for disability incurred during the period of the Executive’s
employment by the Company.

6.  

Ownership of Intellectual Property.




- 4 -




--------------------------------------------------------------------------------




(a)  

The Executive recognizes and agrees that all copyrights, patents, trademarks or
other intellectual property rights to created works arising in any way from, or
related to, the Executive’s employment by the Company are the sole and exclusive
property of the Company, and Executive agrees to not assert any rights to those
works against the Company or any third-parties and agrees to assist the Company
in any way requested to procure or protect the Company’s rights to those works.

(b)  

For purposes of this Section 6 and the following Section 7, the term “Company”
shall mean and include any and all subsidiaries, parents and affiliated
corporations or entities of the Company in existence from time to time during
the Employment Term.

7.  

Non-Disclosure of Confidential Information and Non-Competition.

(a)  

The Executive represents that he has been informed that it is the policy of the
Company to maintain as secret and confidential all information relating to (i)
the computer software, products, processes and/or other information proprietary
to the Company and (ii) the customers and employees of the Company
(“Confidential Information”), and the Executive further acknowledges that such
Confidential Information is of great value to the Company and is the property of
the Company.  The parties recognize that the services to be performed by the
Executive are special and unique, and that by reason of this employment by the
Company, he will acquire Confidential Information as aforesaid.  The parties
confirm that to protect the Company’s goodwill, it is reasonably necessary that
the Executive agree, and accordingly the Executive does hereby agree, that he
will not directly or indirectly (except where authorized by the Board for the
benefit of the Company):

A.  

at any time during the Executive’s employment hereunder or after the Executive
ceases to be employed by the Company, divulge to any persons, firms or
corporations other than the Company (hereinafter referred to collectively as
“Third Parties”), or use, or cause to authorize any Third Parties to use, any
such Confidential Information, except to the extent that any such Confidential
Information (i) is required to be disclosed by the Executive under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law, (ii) becomes generally available to the public, other than as a result
of a breach by the Executive of this Section 7, or (iii) becomes available to
the Executive on a non-confidential basis from a source other than the Company,
or any of its affiliates or advisors; provided, that such source is not known by
the Executive to be bound by a confidentiality agreement with, or other
obligation of secrecy to, the Company or another party; or

B.  

at any time during the Executive’s employment hereunder and for a period of six
(6) months after the Executive ceases to be employed by the Company (the
“Restricted Period”), solicit or cause or authorize, directly or indirectly, to
be solicited for employment, for or on behalf of himself or Third Parties, any
persons who were at any time within six (6) months prior to the cessation of the
Executive’s employment hereunder, employees of the Company; provided, however,
that this paragraph B shall not apply to or include persons who respond to any
general public advertisement or job posting; or




- 5 -




--------------------------------------------------------------------------------




C.  

at any time during the Executive’s employment hereunder and during the
Restricted Period, employ or cause or authorize, directly or indirectly, to be
employed, for or on behalf of himself or Third Parties, any such employees of
the Company; provided, however, that this paragraph C shall not apply to or
include persons who respond to any general public advertisement or job posting;
or

D.  

at any time during the Executive’s employment hereunder, accept employment with
or participate, directly or indirectly, as owner, stockholder, director,
officer, manager, consultant or agent or otherwise use the Executive’s special,
unique or extraordinary skills or knowledge with respect to the business of the
Company or of any affiliate of the Company in or with any business, firm,
corporation, partnership, association, venture or other entity or person which
is engaged in the business of designing, developing or providing software
services to the property and casualty insurance industry, except that this
paragraph D shall not be construed to prohibit the Executive from owning up to
5% of the securities of a corporation which are publicly traded on a national
securities exchange or in the over-the-counter market or from being employed by
an insurance or other company which may design and market software provided the
designing and marketing of software is not a predominant and principal part of
the business of such other company or concern; or

E.  

at any time during the Executive’s employment hereunder, solicit or cause or
authorize, directly or indirectly, to be solicited, for or on behalf of himself
or Third Parties, any business with respect to designing, developing or
providing software services to the property and casualty insurance industry from
Third Parties who were, at any time within six (6) months prior to the cessation
of the Executive’s employment hereunder, customers of the Company for such
business; or

F.  

at any time during the Executive’s employment hereunder, accept or cause or
authorize, directly or indirectly, to be accepted, for or on behalf of himself
or Third Parties, any such business from any customers of the Company.

(b)  

The Executive agrees that the Executive will not, at any time, remove from the
Company’s premises any confidential Company drawings, notebooks, data and other
documents and materials relating to the business and procedures heretofore or
hereafter acquired, developed and/or used by the Company without prior written
consent of the Board, except as reasonably necessary to the discharge of the
Executive’s duties hereunder.

(c)  

The Executive agrees that, upon the expiration of this employment by the Company
for any reason, he shall forthwith deliver up to the Company any and all
documents, books, manuals, lists, records, publications or other materials which
contains Confidential Information, whether in written, electronic or other form,
passwords, key, credit cards, equipment or other articles that came into the
Executive’s possession or under the Executive’s control in connection with the
Executive’s employment by the Company and to maintain no copies or duplicates
without the prior written approval of the Board.

(d)  

The Executive agrees that any breach or threatened breach by him of any
provision of this Section 7 shall entitle the Company, in addition to any other
legal remedies




- 6 -




--------------------------------------------------------------------------------




available to it, to apply to any court of competent jurisdiction to enjoin such
breach or threatened breach.  The parties understand and intend that each
restriction agreed to by the Executive hereinabove shall be construed as
separable and divisible from every other restriction, and that the
unenforceability, in whole or in part, of any other restriction, will not effect
the enforceability of the remaining restrictions and that one or more or all of
such restrictions may be enforced in whole or in part as the circumstances
warrant.  No waiver of any one breach of the restrictions contained in this
Section 7 shall be deemed a waiver of any future breach.

(e)  

The Executive hereby acknowledges that he is fully cognizant of the restrictions
put upon him by this Section 7, and that the provisions of this Section 7 shall
survive the termination of this Agreement and the Executive’s employment with
the Company.

8.  

Mutual Non-Disparagement.  The Executive and the Company agree not to make any
statement, written or verbal, to any party reasonably likely to be harmful to
the other party or to be injurious to the goodwill, reputation or business
standing of the other party at any time in the future; provided, however, that
this non-disparagement clause shall not preclude any party or the Executive’s or
its agents or representatives from any good faith response to any inquiries
under oath or in response to governmental inquiry.

9.  

Mutual Release of Claims.  The Executive and the Company agree to deliver the
Mutual Release in the form attached hereto as Exhibit A on or prior to the date
the Executive’s employment is terminated pursuant to Section 5 hereof.

10.  

Life Insurance.  The Executive agrees that the Company may apply for and
purchase one or more life insurance policies on the life of the Executive in
such amount or amounts as the Company deems appropriate.  The Company shall be
the sole beneficiary of such insurance policy or policies and the Executive
hereby acknowledges that the Company has an insurable interest in the
Executive’s life.  The Executive agrees to cooperate with the Company in
obtaining any insurance on the life or on the disability of the Executive which
the Company may desire obtain for its own benefit and shall undergo such
physical and other examinations, and shall execute any consents or applications,
which the Company may reasonably request in connection with the issuance of one
or more of such insurance policies.  The Company hereby agrees to cancel such
life insurance policy with respect to the Executive immediately upon the
termination of the Executive’s employment hereunder.

11.  

Notices.  All notices, requests, demands or other communications hereunder shall
be deemed to have been given if delivered in writing personally or by certified
mail to each party at the address set forth below, or at such other address as
each party may designate in writing to the other:

If to the Company:

Cover-All Technologies Inc.
55 Lane Road
Fairfield, New Jersey 07004
Attention:  Chairman




- 7 -




--------------------------------------------------------------------------------




With a copy to:

Sills Cummis & Gross P.C.
30 Rockefeller Plaza
New York, New York 10112
Attention:  David E. Weiss, Esq.

If to the Executive:

Manish D. Shah

7 Todd Street

Hillsborough, New Jersey 08844




12.  

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, supersedes any prior
agreement between the parties, and may not be changed or terminated orally.  No
change, termination or attempted waiver of any of the provisions hereof shall be
binding unless in writing and signed by the party against whom the same is
sought to be enforced.  No provision hereof shall be construed against a party
because that provision or any other provision was drafted by or at the direction
of such party.

13.  

Section 409A.  This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code, and any regulations and Treasury guidance
promulgated thereunder.

(a)  

The Company shall undertake to administer, interpret, and construe this
Agreement in a manner that does not result in the imposition on the Executive of
any additional tax, penalty, or interest under Section 409A of the Code.  

(b)  

If the Company determines in good faith that any provision of this Agreement
would cause the Executive to incur an additional tax, penalty, or interest under
Section 409A of the Code, the Compensation Committee and the Executive shall use
reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.

(c)  

The preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to Executive under this Agreement.  The
Company shall not be liable to Executive for any payment made under this
Agreement, at the direction or with the consent of Executive, that is determined
to result in an additional tax, penalty, or interest under Section 409A of the
Code, nor for reporting in good faith any payment made under this Agreement as
an amount includible in gross income under Section 409A of the Code.

(d)  

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable




- 8 -




--------------------------------------------------------------------------------




year shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

(e)  

“Termination of employment,” “resignation” or words of similar import, as used
in this Agreement, means for purposes of Section 409A of the Code the date as of
which the Company and the Executive reasonably anticipate that no further
services will be performed by the Executive and shall be construed as the date
that the Executive first incurs a “separation from service” for purposes of
Section 409A of the Code.

(f)  

If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
shall accrue without interest and shall be made within 15 days after the end of
the six-month period beginning on the date of such termination of employment or,
if earlier, within 15 days after the appointment of the personal representative
or executor of the Executive’s estate following the Executive’s death.

14.  

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the respective heirs, legal representatives, successors and
assigns of the parties hereto.

15.  

Severability.  In the event that any one or more of the provisions of this
Agreement shall be declared to be illegal or unenforceable under any law, rule
or regulation of any government having jurisdiction over the parties hereto,
such illegality or unenforceability shall not affect the validity and
enforceability of the other provisions of this Agreement.

16.  

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

17.  

Governing Law.  All matters concerning the validity and interpretation of the
performance under this Agreement shall be governed by the laws of the State of
New Jersey, whose courts or the federal courts located in the District of New
Jersey shall have exclusive jurisdiction over the parties to which they consent.




[signature page follows]




- 9 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COVER-ALL TECHNOLOGIES INC.       By:  /s/ John Roblin     Name:  John Roblin
Title:  Chairman and CEO

 

    /s/ Manish D. Shah   Manish D. Shah




- 10 -




--------------------------------------------------------------------------------




Exhibit A




MUTUAL RELEASE

WHEREAS, Manish D. Shah (“Shah”) was a party to an Employment Agreement dated
March ___, 2012 and effective as of March 1, 2012 (the “ Employment Agreement”)
by and between Shah and Cover-All Technologies Inc., a Delaware corporation (the
“ Company” and, together with Shah, the “Parties ”); and




WHEREAS, the Parties desire to resolve any potential disputes which exist or may
exist arising out of Shah’s employment with the Company and/or termination
thereof.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Shah agree as follows:




1.

The Company does hereby irrevocably release and forever discharge Shah and his
heirs, executors, personal representatives, agents, successors and assigns, to
the full extent permitted by law, of and from any and all actions, causes of
action, suits, controversies, liabilities, obligations, proceedings, claims,
damages, costs and demands of every kind and nature, both in law and in equity,
whether known or unknown (collectively, “ Claims”), which the Company now has,
has had or may in the future have, for and on account of any matter or thing,
from the beginning of time to and including the date of this Mutual Release.




2.

Shah does hereby irrevocably release and forever discharge the Company and its
successors and assigns, to the full extent permitted by law, of and from any and
all Claims which Shah now has, has had or may in the future have, for and on
account of any matter or thing, from the beginning of time to and including the
date of this Mutual Release.




3.

This release is intended by the Parties to be all encompassing and to act as a
full and total release of any Claims, whether specifically numerated herein or
not, that the Parties may have or have had against each other, including, but
not limited to, any claims arising from any federal or state law or regulation
dealing with either employment, employment benefits or employment discrimination
such as those laws or regulations concerning discrimination on the basis of
race, color, creed, religion, age, sex, sexual harassment, sexual orientation,
national origin, ancestry, handicap or disability, veteran status or any
military service or application for military service, including without
limitation, the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act (“ ADEA”), Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act, the federal Family and
Medical Leave Act, the Employee Retirement Income Security Act and the New
Jersey Family Medical Leave Act; any contract, whether oral or written, express
or implied; any tort; any claim for equity or other benefits; or any other
statutory and/or common law claim.




4.

Each Party hereby declares that it or he has carefully read, reviewed and
understood the terms of this Mutual Release and that it or he voluntarily
accepts the terms hereof with the purpose of making a full and final compromise,
adjustment and release of any and all Claims as provided herein.




--------------------------------------------------------------------------------




5.

Shah represents and acknowledges as follows:




(a)

That he has been and is hereby advised in writing to consult with an attorney
prior to signing this Release;




(b)

That he does not waive rights or claims that may arise after the date this
Release is executed;  




(c)

That the Company has provided him with a period of twenty one (21) days within
which to consider this Release under the ADEA, and that Shah has signed on the
date indicated below after concluding that this Release is satisfactory to him;
and




(d)

That upon execution of this Release, the Company is providing him with seven (7)
additional days from such date of execution to revoke his consent to the waiver
of his rights under the ADEA, and if no such revocation occurs, Shah’s waiver of
rights under the ADEA shall become effective seven days form the date Shah
executes this Release.




6.

This Mutual Release shall be governed by the laws of the State of New Jersey
applicable to instruments executed and to be performed wholly within that state.




7.

This Mutual Release may be executed in one or more counterparts, and in both
original form or one or more photocopies, each of which shall be deemed to be an
original but all of which together shall be deemed to constitute one and the
same instrument.  




IN WITNESS WHEREOF, each of the parties hereto has executed this Mutual Release
this __ day of __________, 201_.




  COVER-ALL TECHNOLOGIES INC.       By:  /s/            Name:     
Title:     

 

             MANISH D. SHAH




- 2 -




--------------------------------------------------------------------------------


